DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the response filed 12/17/2021, no amendments to the claims were made. Applicant’s arguments against the rejections under 35 U.S.C. 103 over Shao in view of Takizawa in the Non-Final Office Action mailed 09/20/2021 have been fully considered and found not to be persuasive.

Claims Status
		Claims 1 – 21 remain pending
In view of the reply filed 12/17/2021, the grounds of rejections presented in the Non-Final Office action mailed 09/20/2021, are hereby reinstated. See the Response to Arguments section for a discussion of Applicant’s arguments filed 12/17/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 8, 11 – 15, 17 – 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shao et al. (US Publication No. 20170073270 A1; Shao), in view of Takizawa et al. (US Publication No. 2015/0141552 A1; Takizawa).
Regarding claim 1 and claim 21, Shao discloses a method for making a carbonated precast concrete product [0003] comprising: 
obtaining a mixture including at least one binder material, an aggregate, and water [0100]; 
molding the mixture into a molded intermediate [0103 and/or 0131]; 
demolding the molded intermediate to obtain a demolded intermediate [0136], the demolded intermediate having a first water-to-binder ratio (e.g., [0130] discloses – inter alia – “The first water-to-slag ratio may be higher than a given water-to-slag ratio that is optimal for achieving the highest CO2 uptake at the curing step 128.”); 
conditioning the demolded intermediate to provide a conditioned article having a second water-to-binder ratio less than the first water-to-binder ratio of the demolded intermediate (e.g., [0137] discloses – inter alia – “At step 308, the amount of water in the steel slag and aggregate mixture is reduced to a second water-to-slag ratio. The second water-to-slag ratio is less than the first water-to-slag ratio.”), 
curing the moisturized product with carbon dioxide to obtain the carbonated precast concrete product (e.g., see [0104] and [0139]), and
a moisturizing step being done after the curing step (e.g., [0109] discloses – inter alia – “the method may optionally further include hydrating the steel slag and granular material mixture at step 132. For example, the steel slag and granular material mixture is placed within a sealed hydrating environment for a predetermined amount of time after the curing.”). 



In the same field of endeavor of methods for the manufacture of precast concrete bodies [0001], Takizawa discloses a method of fabricating a pre-cast concrete body of higher strength than the ones obtained from conventional methods [0008]. Takizawa discloses that the water-to-binder ratio is directly correlated to the final compression strength, flexural strength and/or tensile strength of the concrete formed body [0061-62]. 
Takizawa discloses a defoaming step (conditioning step), wherein a concrete mixture having a first water-to-binder ratio is held in a reduced pressure atmosphere [0079-80], there, the water-to-binder ratio is lowered to a second water-to-binder ratio [0084]. Takizawa discloses that, “by rendering the atmosphere in a reduced pressure state while controlling it such that the moisture of a surface portion of the concrete composition in the reduced pressure atmosphere is a fixed value or more (analogous to the claimed “a third water-to-binder ratio”), it is possible to efficiently remove the moisture in the inside of the concrete composition (analogous to the claimed “a fourth water-to-binder ratio of a reminder of the moisturized product smaller than the third water-to-binder ratio”), so as not to disturb the release of air bubbles from the inside of the concrete composition.” [0087], effectively removing the moisture in the inside of the concrete [0088]. 


Moreover, Shao’s [0189] discloses, “Although the optimum water-to-slag (W/S) ratio for achieving the highest CO2 uptake and strength was determined as 0.08 (about 0.1), this ratio resulted in the production of a block with a rough surface.”

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shao’s method for making a carbonated precast concrete product, so as to include a moisturizing step of at least one surface of the conditioned article with an aqueous medium, thereby causing a weight gain of the conditioned article and providing a moisturized product, a first portion of the moisturized product having a third water-to-binder ratio greater than a fourth water-to-binder ratio of a remainder of the moisturized product, as taught by Takizawa.
One of ordinary skill in the art would have been motivated to modify Shao’s method with the moisturizing step of Takizawa prior to the curing step of the conditioned article, 
Furthermore, “In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes.” (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).

Regarding claim 2, Shao/Takizawa discloses the method of claim 1, wherein the moisturizing of the at least one surface includes applying the aqueous medium using an application method of spraying the aqueous medium to the at least one surface (“using an atomizer or the like,” [0091]).

Regarding claim 3, Shao/Takizawa discloses the method of claim 1. Shao/Takizawa fails to specifically disclose, wherein the moisturizing of the at least one 2.

However, Shao [0194] discloses, “the density of the slag-bonded block exhibited just a 10% increase compared to the commercial block. The water absorption of the commercial cement block and the slag-bonded block was 5.5% and 6.7%, respectively. Therefore, the physical properties represented by density and water absorption were essentially the same for both types of blocks.” Furthermore, Shao discloses that the final surface quality of the precast article is directly related to the water-to-binder ratio of the concrete article throughout the process [0189], hence recognizing the amount of added/subtracted water needed to achieve a desired surface finish with respect to the water-to-binder ratio of the conditioned article as result effective variables. Moreover, Takizawa disclosure that by controlling by measuring the moisture concentration (water-to-binder ratio), in the event where the water-to-binder ratio becomes smaller than a desired/target value, “moisture might be applied to the surface portion of the concrete intermediate,” [0091].
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shao/Takizawa’s method in order to determine the optimum or workable ranges for the length of the moisturizing step, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
One would have been motivated to modify Shao/Takizawa’s method in order to determine the optimum or workable ranges for the moisturizing step for the purpose of  

Regarding claim 4, Shao/Takizawa discloses the method of claim 1, wherein the applying of the aqueous medium includes applying water, a water-based solution, and/or a water-based slurry on the at least one surface (Shao’s [0218], “hydrated in the presence of water”).

Regarding claim 5, Shao/Takizawa discloses the method of claim 1, wherein the applying of the aqueous medium includes applying the aqueous medium being at a temperature of from 15 to 250C. (Takizawa’s [0233] discloses, “Then, the outer surface of the shuttering for flexural test was covered by a plastic wrap; standard curing was performed for 48 hours; shuttering removal was then performed; and the obtained specimen for test was put in a curing water bath (water temperature: 20 °C +/-2 °C.) and subjected to water curing until a material age of 21 days.).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shao/Takizawa’s method so that the applying of the aqueous medium includes applying the aqueous medium being at a temperature of from 15 to 25 °C, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
One would have been motivated to determine the optimum or workable water temperature ranges  for the purpose of improve the curing of the molded concrete mixture. 

Regarding claim 6, Shao/Takizawa discloses the method of claim 1, wherein the conditioning of the demolded intermediate includes conditioning the demolded intermediate until between 20% to 70% by weight of an initial moisture content of the demolded intermediate is removed – Shao’s [0026] discloses, “According to exemplary methods for making building products described herein, the first water-to-slag ratio is at least about 0.15 and the second water-to-slag ratio is less than about 0.12 and preferably at least about 0.08 (from 0.15 to 0.08, a reduction of approximately 53% of the initial value).

Regarding claim 7, Shao/Takizawa discloses the method of claim 1, wherein the obtaining of the mixture includes obtaining a dry part (Shao’s [0018]) and a liquid part [0021], the dry part having at least one aggregate material and at least one binder material [0020], the liquid part having water [0024], and mixing the dry part with the liquid part to obtain the mixture [0021].

Regarding claim 8, Shao/Takizawa discloses the method of claim 7, comprising mixing additives with the dry part and the liquid part (e.g., Shao’s [0209] talks about additives for heat treatment, and Takizawa’s [0059-60] discloses a list of usable additives, such as, “a limestone fine powder, a high-early-strength expansive additive”).

Regarding claim 11, Shao/Takizawa discloses the method of claim 1, wherein the obtaining of the mixture includes obtaining the mixture having the at least one binder comprising steel slag and cement in a weight ratio of steel slag to cement of from 1:20 to 20:1 – Shao’s [0091] discloses, “The addition of up to 20% of thermally-treated steel slag to Portland cement can yield a concrete of equivalent strength to the base cement.” – which overlaps with the claimed 1:20 to 20:1 ratio.

Regarding claim 12, Shao/Takizawa discloses the method of claim 1, wherein the obtaining of the mixture includes obtaining the mixture having the aggregate in a weight ratio of the aggregate to a total weight of the mixture of 0.3 to 0.8 – Takizawa’s [0065] discloses, “In the concrete composition in the first production method of the present invention, a content ratio of the aggregate is preferably from 20% to 80%, more preferably from 30% to 70%, still more preferably from 40% to 60%, and yet still more preferably about 50% in terms of a mass ratio relative to a total mass of the cement and the mineral admixture.”

Regarding claim 13, Shao/Takizawa discloses the method of claim 1, wherein the obtaining of the mixture includes obtaining the mixture wherein a weight ratio of the additive to a total weight of the mixture is of from 0.005 to 0.010 – Takizawa’s [0068] discloses, “a content ratio of the mineral admixture (additives, e.g., [0059] The mineral admixture and the chemical admixture are not particularly limited, too; for example, conventionally known admixtures can be used; and for example, a limestone fine powder, a high-early-strength expansive additive) can be made to be from about 0.1% to about 10% in terms of a mass ratio.”

Regarding claim 14, Shao/Takizawa discloses the method of claim 1, wherein the obtaining of the mixture includes obtaining the mixture including an admixture.
Takizawa discloses that the concrete composition can have a mineral admixture and a chemical admixture that are not limited, too; for example, conventionally known admixtures can be used; and for example, a mineral admixture (solid) such as a blast-furnace slag fine powder, a fly ash, a silica fume, a limestone fine powder, a high-early-strength expansive additive, etc. can be used. Furthermore, Takizawa discloses that a chemical admixture (liquid) such as a water reducing agent, an air entraining agent, an antifoaming agent, a defoaming agent, a foaming agent, a thickening agent, a rust preventive, a pigment, etc. may also be mixed within the range where the strength or workability is not impaired. In order to enhance the strength, a fiber of a metal or the like may further be mixed. [0059].
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shao/Takizawa’s method so that the obtaining of the mixture includes obtaining the mixture including an admixture, as taught by Takizawa. 
One of ordinary skill in the art would have been motivated to modify Shao/Takizawa, since Takizawa teaches that chemical admixtures could be added to the concrete mix for the purpose of, e.g.,  preventing rust, and/or add a pigment [0059].

Regarding claim 15, Shao/Takizawa discloses the method of claim 14, wherein the admixture is a water repellent admixture (e.g., as previously discussed in claim 14, 

Regarding claim 17, Shao/Takizawa discloses the method of claim 1, wherein the molding of the mixture includes forming the mixture into a formed intermediate – Shao’s [0131], “At step 120, the mixture of steel slag and suitable aggregate is molded or precast.”

Regarding claim 18, Shao/Takizawa discloses the method of claim 17, wherein the molding of the mixture includes consolidating the formed intermediate to provide the molded intermediate – Shao’s [0131], “At step 120, the mixture of steel slag and suitable aggregate is molded or precast.”

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Takizawa, as applied to claim 8, and further in view of GEORGER (US Publication No. 2019/0241473 A1; Georger).

Regarding claim 9, Shao/Takizawa discloses the method of claim 8, more specifically, Takizawa discloses the use of carbon fibers [0012] having a diameter of a cross section of the carbon fiber is preferably from 3 to 15 µm [0117], and organic synthetic fibers [0013]. However, Shao/Takizawa is silent to the method comprising mixing micro-fibers with the dry part.

Goerger discloses that by supplementing fibers, such as micro-fibers, can improve the strength of the concrete product. Goerger’s [0031] discloses, “a range of fiber types, lengths and diameters may be used to fine-tune cement characteristics. For example, aramid micro-fibers may be combined with mid-grade synthetic fibers and longer structural fibers. These may all be added and blended with the dry ingredients, or mixed into the wet cement during the penultimate manufacturing stage (prior to placing the cement in forms for curing).”
Therefore, It would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to modify Shao/Takizawa’s method so as comprise mixing micro-fibers with the dry part, as taught by Goerger.
	One of ordinary skill in the art would have been motivated to add the microfibers with the dry mix, or with the wet mixture, since Georger teaches that the strength advantages of adding  the micro-fibers is achieved disregarding  if they are added and blended with the dry ingredients, or mixed into the wet cement [0031].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takizawa in view of Shao, as applied to claim 1, and further in view of Guynn (US Publication No. 2018/0230057 A1).
Regarding claim 10, Shao/Takizawa discloses the method of claim 1, except for, wherein the obtaining of the mixture includes obtaining the mixture having the at least one binder material being non-cementitious – Shao’s [0006] discloses,  “The 
In the same field of endeavor of concrete compositions, Guynn discloses that in order to achieve low water-to-binder ratios (w/cm) mixes while maintaining flow, “it is typically desirable to include superplasticizers, viscosity modifiers, and other flow aids known in the art of concrete, including pre-cast concrete, GFRC, UHPC, ready mixed concrete, and self-consolidating concrete (SCC).” Guynn discloses that latex binders used to bind the cementitious compositions to polymer foam or other non-cementitious structures can improve the plasticity and flow of cementitious mixtures in addition to their adhesive properties. Furthermore, Guynn discloses that latex binders based on polyvinyl acetate polymers and co-polymers have been found to further improve flow when used in small amounts in combination with a superplasticizer. [0056].
It would have been obvious to a person having ordinary, before the effective filing day of the claimed invention, to modify Shao/Takizawa’s method, so that wherein the obtaining of the mixture includes obtaining the mixture having the at least one binder material being non-cementitious, as taught by Guynn.
One of ordinary skill in the art would have been motivated to include a non-cementitious binder into the concrete mixture, since Guynn teaches that latex binders used to bind the cementitious compositions to polymer foam or other non-cementitious structures can improve the plasticity and flow of cementitious mixtures in addition to their adhesive properties. [0056].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shao in view of Takizawa, as applied to claim 14, and further in view of Sant et al. (US Publication No. 2020/0299203 A1; Sant).

Regarding claim 16, Shao/Takizawa discloses the method of claim 14, except for, wherein the admixture is a plasticizer, a superplasticizer or a polycarboxylate-based water reducer.

In the same field of endeavor of cementitious components and CO2 uptake criteria (Abstract), Sant’s [0076] discloses – inter alia – “A commercially-available polycarboxylate ether (PCE) dispersant was added to enhance the fluidity of the wet-cast composites at a dosage of 0.8% of the binder mass.”
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Shao/Takizawa’s method so that the admixture is a polycarboxylate-based water reducer, as taught by Sant.
One of ordinary skill would have been motivated to modify Shao/Takizawa’s admixture to incorporate a polycarboxylate-based water reducer, since Sant teaches said dispersant enhances the fluidity of the wet-cast composites [0076], hence, e.g., securing that the mixture flows into the mold.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa in view of Shao.
Regarding claim 19, Takizawa discloses a method of for making a carbonated precast concrete product [0001] comprising: 

obtaining a substrate mixture including at least one binder material, an aggregate, and water [0100], and 
an external layer mixture (Takizawa’s defoaming step [2]; [0012]) including at least one second binder material, a second aggregate, and water [0107]; 
molding the substrate mixture and the external layer mixture into a multilayer molded intermediate having an external layer and a substrate (e.g., see Fig. 3, and [0128]); 
conditioning the multilayer intermediate to provide a conditioned multilayer article having a reduced amount of water relative to that of the demolded multilayer intermediate having the first water-to-binder ratio and the second water-to-binder ratio [0120]; 
moisturizing at least one surface of the external layer of the conditioned multilayer article with an aqueous medium to cause a weight gain of the external layer to provide a moisturized multilayer product in which the external layer has a third water-to-binder ratio greater than the second water-to-binder ratio (Takizawa discloses that by controlling by measuring the moisture concentration (water-to-binder ratio), in the event where the water-to-binder ratio becomes smaller than a desired/target value, “moisture might be applied to the surface portion of the concrete intermediate,” [0091]. Hence, Takizawa’s method incorporating a “moisturizing step” before the curing step of the conditioned article – as needed in view of a desired/target value of the water-to-binder ratio – provides the advantage of selectively applying moisture to a desired surface of the conditioned article, and as so, a person of ordinary skill has good reason to acknowledged that the moisturizing step will cause a weight gain of the conditioned article.); and 

However, Takizawa does not discloses demolding the multilayer molded intermediate to obtain a demolded multilayer intermediate, the demolded multilayer intermediate having a first water-to-binder ratio for the substrate and a second water-to-binder ratio for the external layer. 
In the same field of endeavor of precast concrete products and methods thereof, Shao discloses a method wherein after the step (120) of molding/precasting the concrete mixture [0131], the block formed of the steel slag and aggregate mixture is removed from the mold. [0136]. Then at step 308, the amount of water in the steel slag and aggregate mixture is reduced to a second water-to-slag ratio. [0137].
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Takizawa’s method so as to include a demolding step of the multilayer molded intermediate to obtain a demolded multilayer intermediate, the demolded multilayer intermediate having a first water-to-binder ratio for the substrate and a second water-to-binder ratio for the external layer, as taught by Shao.
One of ordinary skill would have been motivated to modify Takizawa’s method, since “the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).

Regarding claim 20, Takizawa/Shao discloses the method of claim 19, wherein the moisturizing of the at least one surface of the external layer includes applying the aqueous medium using an application method selected from dipping the at least spraying the aqueous medium to the at least one surface (“using an atomizer or the like,” Takizawa’s [0091]).


Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually (e.g., “in Shao, there is no addition of water for the hydration - which is contrary to the claimed step of moisturizing at least one surface of the conditioned article with an aqueous medium, thereby causing a weight gain,” see Remarks, p. 2, and 
“In Shao, the step of hydrating does not cause a weight gain because it uses water already present in the mixture and thus cannot be equated to the claimed moisturizing step,” Remarks, p. 3), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, the prior art of Takizawa is incorporated to address the deficiency of a “moisturizing step” of adding additional water to the intermediate product before the final curing. Takizawa discloses that by controlling by measuring the moisture “moisture might be applied to the surface portion of the concrete intermediate,” [0091]. Hence, Takizawa’s method incorporating a “moisturizing step” before the curing step of the conditioned article – as needed in view of a desired/target value of the water-to-binder ratio – provides the advantage of selectively applying moisture to a desired surface of the conditioned article, and as so, a person of ordinary skill has good reason to acknowledged that the moisturizing step will cause a weight gain of the conditioned article. 

In response to applicant's argument that “No combination of Shao, Takizawa and any of other cited references therefore discloses all elements of the claimed invention,” Remarks, p. 3), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	In this case, a person of ordinary skill has good reason to pursue the modification of Shao in view of the prior art of record, at least for the motivation provided in the discussion of Applicant Remarks above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712